


110 HR 536 IH: To amend chapter 89 of title 5, United States Code, and

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 536
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Energy and Commerce and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend chapter 89 of title 5, United States Code, and
		  the Employee Retirement Income Security Act of 1974 and the Public Health
		  Service Act to require coverage of hearing aids under the Federal Employees
		  Health Benefits Program and private group and individual
		  insurance.
	
	
		1.Short titleThis Act may be cited as the Helping
			 America Hear Act of 2007.
		2.Coverage of
			 hearing aids under FEHBP programSection 8904 of title 5, United States Code,
			 is amended by adding at the end the following new subsection:
			
				(c)Each health
				benefits plan under this chapter shall include coverage for the provision of at
				least 2 hearing aids every 3 years, except that this subsection shall not be
				construed as requiring the payment under such plan in any 3-year period of more
				than $2,500 on hearing aids with respect to any
				individual.
				.
		3.Coverage of
			 hearing aids under private insurance plans
			(a)ERISA
				(1)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following new
			 section:
					
						714.Requiring
				coverage of hearing aidsIf a
				group health plan provides benefits with respect to hospital and surgical
				expenses, the plan (and any health insurance issuer offering health insurance
				coverage in connection with such a plan) shall provide coverage for the
				provision of at least 2 hearing aids every 3 years, except that this section
				shall not be construed as requiring the payment under such plan in any 3-year
				period of more than $2,500 on hearing aids with respect to any
				individual.
						.
				(2)Clerical
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 713 the following new
			 item:
					
						
							Sec. 714. Requiring coverage of hearing
				aids.
						
						.
				(b)Individual health
			 insurancePart B of title XXVII of the
			 Public Health Service Act is amended
			 by inserting after section 2752 the following new section:
				
					2752.Requiring
				coverage of hearing aidsThe
				provisions of section 714 of the Employee
				Retirement Income Security Act of 1974 shall apply to health
				insurance coverage offered by a health insurance issuer in the individual
				market in the same manner as they apply to health insurance coverage offered by
				a health insurance issuer in connection with a group health plan in the small
				or large group
				market.
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply to coverage furnished in plan years beginning more than 60
			 days after the date of the enactment of this Act.
		
